Judgment modified by reducing the damages allowed by the court for injuries sustained by the plaintiff to the sum of $538.66, and as so modified unanimously affirmed, without costs. We are of opinion that the expense incurred by the plaintiff for necessary excavation and survey to determine whether or not the defendants' wall encroached upon the plaintiff’s property may not be recovered, for the reason that such damages were not the natural and proximate result of the defendants' wrong. Findings of fact and conclusions of law inconsistent herewith are reversed and such new findings and conclusions will be made as may be necessary to sustain the judgment. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ. Settle order on notice.